DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, & 18 have been amended and examined as such.

Allowable Subject Matter
Claims 1, 10, & 18 are allowed as amended.
Claims 2-9 are allowed as presented, dependent on claim 1.
Claims 11-17 are allowed as presented, dependent on claim 10.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1, 10, & 18, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an inkjet printing device [claims 1 & 2] or printing method [claim 18] comprising all of the limitations as claimed, particularly but not limited to: a heating device wherein in the low gloss printing mode the heating device has a temperature of at least 65° C and in the high gloss printing mode the heating device has a temperature of no more than 60° C.
Prior Art Toda et al. teaches an inkjet printing device with a heating device to heat the printed matter, but does not teach the limitation of in a low gloss printing mode the 
Prior Art ASAKAWA et al. teaches an inkjet printing device with a heating device to heat the printed matter which has been printed with a clear ink layer, but does not teach the limitation of in a low gloss printing mode the heating device has a temperature of at least 65° C and in a high gloss printing mode the heating device has a temperature of no more than 60° C.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ide et al. (US 2004/0169710 A1) teaches a print producing method and apparatus which varies the degree of gloss based on control of the fixing temperature.  Zhou et al. (US 2010/0302337 A1) teaches heating a printed image to higher temperature to increase the glossiness.  Smith et al. (US 2014/0055511 A1) teaches a method and apparatus for control of gloss in printed images by heading the medium to higher temperatures to increase the gloss level.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853